Citation Nr: 0817397	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  02-19 825	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to restoration of a 20 percent rating for an 
abdominal incisional hernia and to a rating higher than 40 
percent from August 25, 2004.  

2. Entitlement to restoration of a 10 percent rating for 
residuals of a right inguinal hernia and to a rating higher 
than 30 percent from May 25, 2004. 

3. Entitlement to a rating higher than 30 percent for 
emphysema with a history of pneumothorax.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1957 to September 1957 and from January 1958 to January 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2000 and in January 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

In May 2007, the veteran withdrew his claim for a compensable 
rating for residuals of a left inguinal hernia.  

REMAND

In accordance with 38 C.F.R. § 20.1304(a), in April 2008, the 
veteran timely requested a hearing before the Board.  
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

